

 S1808 ENR: Northern Border Security Review Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 1808IN THE SENATE OF THE UNITED STATESAN ACTTo require the Secretary of Homeland Security to conduct a Northern Border threat analysis, and for
 other purposes.1.Short titleThis Act may be cited as the Northern Border Security Review Act.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security and Governmental Affairs of the Senate;(B)the Committee on Appropriations of the Senate;(C)the Committee on the Judiciary of the Senate;(D)the Committee on Homeland Security of the House of Representatives;(E)the Committee on Appropriations of the House of Representatives; and(F)the Committee on the Judiciary of the House of Representatives.(2)Northern borderThe term Northern Border means the land and maritime borders between the United States and Canada.3.Northern border threat analysis(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit a Northern Border threat analysis to the appropriate congressional committees that includes—(1)current and potential terrorism and criminal threats posed by individuals and organized groups seeking—(A)to enter the United States through the Northern Border; or(B)to exploit border vulnerabilities on the Northern Border;(2)improvements needed at and between ports of entry along the Northern Border—(A)to prevent terrorists and instruments of terrorism from entering the United States; and(B)to reduce criminal activity, as measured by the total flow of illegal goods, illicit drugs, and smuggled and trafficked persons moved in either direction across to the Northern Border;(3)gaps in law, policy, cooperation between State, tribal, and local law enforcement, international agreements, or tribal agreements that hinder effective and efficient border security, counter-terrorism, anti-human smuggling and trafficking efforts, and the flow of legitimate trade along the Northern Border; and(4)whether additional U.S. Customs and Border Protection preclearance and preinspection operations at ports of entry along the Northern Border could help prevent terrorists and instruments of terror from entering the United States.(b)Analysis requirementsFor the threat analysis required under subsection (a), the Secretary of Homeland Security shall consider and examine—(1)technology needs and challenges;(2)personnel needs and challenges;(3)the role of State, tribal, and local law enforcement in general border security activities;(4)the need for cooperation among Federal, State, tribal, local, and Canadian law enforcement entities relating to border security;(5)the terrain, population density, and climate along the Northern Border; and(6)the needs and challenges of Department facilities, including the physical approaches to such facilities.(c)Classified threat analysisTo the extent possible, the Secretary of Homeland Security shall submit the threat analysis required under subsection (a) in unclassified form. The Secretary may submit a portion of the threat analysis in classified form if the Secretary determines that such form is appropriate for that portion.Speaker of the House of RepresentativesVice President of the United States and President of the Senate